Title: From Thomas Jefferson to James Monroe, 13 January 1803
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington Jan. 13. 1803.
          
          I dropped you a line on the 10th. informing you of a nomination I had made of you to the Senate, and yesterday I inclosed you their approbation not then having time to write. the agitation of the public mind on occasion of the late suspension of our right of deposit at N. Orleans is extreme. in the Western country it is natural and grounded on honest motives. in the seaports it proceeds from a desire for war which increases the mercantile lottery; in the federalists generally & especially those of Congress the object is to force us into war if possible, in order to derange our finances, or if this cannot be done, to attach the Western country to them, as their best friends, and thus get again into power. remonstrances, memorials &c. are now circulating thro’ the whole of the Western country & signing by the body of the people. the measures we have been pursuing being invisible, do not satisfy their minds. something sensible therefore was become necessary; and indeed our object of purchasing N. Orleans & the Floridas is a measure liable to assume so many shapes, that no instructions could be squared to fit them. it was essential then to send a Minister extraordinary, to be joined with the ordinary one, with discretionary powers, first however well impressed with all our views and therefore qualified to meet and modify to these every form of proposition which could come from the other party. this could be done only in full & frequent oral communications. having determined on this, there could not be two opinions among the republicans as to the person. you possessed the unlimited confidence of the administration & of the Western people; & generally of the republicans every where; and were you to refuse to go, no other man can be found who does this. the measure has already silenced the feds here. Congress will no longer be agitated by them: and the country will become calm as fast as the information extends over it. all eyes, all hopes are now fixed on you; and were you to decline, the chagrin would be universal, and would shake under your feet the high ground on which you stand with the public. indeed I know nothing which would produce such a shock. for on the event of this mission depends the future destinies of this republic. if we cannot by a purchase of the country ensure to ourselves a course of perpetual peace & friendship with all nations, then as war cannot be distant, it behoves us immediately to be preparing for that course, without however hastening it, and it may be necessary (on your failure on the continent) to cross the channel. we shall get entangled in European politics, and figuring more, be much less happy & prosperous. this can only be prevented by a succesful issue to your present mission. I am sensible after the measures you have taken for getting into a different line of business, that it will be a great sacrifice on your part, and presents from the season & other circumstances serious difficulties. but some men are born for the public. nature by fitting them for the service of the human race on a broad scale, has stamped them with the evidences of her destination & their duty.
          But I am particularly concerned that in the present case you have more than one sacrifice to make. to reform the prodigalities of our predecessors is understood to be peculiarly our duty, & to bring the government to a simple & economical course. they, in order to increase expence, debt, taxation & patronage tried always how much they could give. the outfit given to ministers resident to enable them to furnish their house, but given by no nation to a temporary minister, who is never expected to take a house or to entertain, but considered on the footing of a voyageur, they gave to their extraordinary missionaries by wholesale. in the beginning of our administration, among other articles of reformation in expence, it was determined not to give an outfit to missionaries extraordinary, and not to incur the expence with any minister of sending a frigate to carry him or bring him. the Boston happened to be going to the Mediterranean, & was permitted therefore to take up mr Livingston and touch in a port of France. a frigate was denied to Charles Pinckney, & has been refused to mr King for his return. mr Madison’s friendship & mine to you being so well known the public will have eagle eyes to watch if we grant you any indulgencies out of the general rule; and on the other hand, the example set in your case will be more cogent on future ones, and produce greater approbation to our conduct. the allowance therefore will be in this & all similar cases, all the expences of your journey and voiage, taking a ship’s cabin to yourself, 9000. D. a year, from your leaving home, till the proceedings of your mission are terminated, & then the quarter’s salary for the expences of your return as prescribed by law.—as to the time of your going, you cannot too much hasten it, as the moment in France is critical. St. Domingo delays their taking possession of Louisiana, and they are in the last distress for money for current purposes. you should arrange your affairs for an absence of a year at least, perhaps for a long one. it will be necessary for you to stay here some days on your way to New York. you will recieve here what advance you chuse. Accept assurances of my constant & affectionate attachment.
          
            Th: Jefferson
          
        